Citation Nr: 9916779	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  97-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back pain, degenerative disc disease, currently evaluated as 
20 percent disabling.  

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In a decision of August 13, 1998, the Board denied 
entitlement to a rating in excess of 20 percent for chronic 
low back pain, degenerative disc disease, and to a rating in 
excess of 20 percent for arthritis of the left knee.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999) 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and veteran-appellant, vacated the Board's 
August 13, 1998, decision on the issues of the evaluations of 
the veteran's low back and left knee disorders, and remanded 
the case to the Board for further development of the evidence 
and readjudication.  (The Court dismissed the veteran's 
appeal of the Board's denial of an increased rating for 
dysthymia).  [redacted].  


REMAND

The Board notes that the Court in DeLuca v. Brown, 
8 Vet. App. 202 (1995) held that a rating examination must 
consider the functional loss of a part of the body due to 
pain on motion, fatigue, incoordination, and weakness, as 
required by 38 C.F.R. §§ 4.40, 4.45.  VA's General Counsel 
has held that Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, involves loss of range of 
motion and that, pursuant to Johnson v. Brown, 9 Vet. App. 7 
(1996), 38 C.F.R. §§ 4.40, 4.45 must be considered when a 
disability is evaluated under that diagnostic code.  
VAOPGCPREC 36-97 (1997).  In the instant case, the veteran 
underwent an examination in January 1997.  However, as noted 
in the joint motion for remand, the evaluation at that time 
did not answer some of the points raised in DeLuca, which 
requires that functional loss be fully portrayed.  It is 
essential that an examination adequately portray the degree 
of functional loss attributable to the service-connected 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

In accordance with the Court's order, this case will be 
remanded to the RO to permit the veteran to undergo 
additional medical examinations, and the Board advises the 
veteran that, when a claimant, without good cause, fails to 
report for a necessary examination, a claim for an increased 
rating shall be denied.  38 C.F.R. § 3.655 (1998).  

This case is REMANDED to the RO for the following:  

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for low back and/or left knee 
symptoms since January 1997.  After 
securing any necessary releases from the 
veteran, the RO should attempt to obtain 
copies of all such clinical records.  

2.  The RO should request that the Social 
Security Administration provide copies of 
the medical and other evidence considered 
in October 1985 when that agency granted 
the veteran's claim for disability 
benefits.  

3.  The RO should then arrange for the 
veteran to undergo VA orthopedic and 
neurological examinations.  The claims 
file must be made available to the 
examiners for review.  The orthopedic 
evaluation should include complete range 
of motion studies of the lumbar spine and 
left knee and other tests that are deemed 
necessary.  The examiner should determine 
whether there is any instability of the 
left knee.  The orthopedic examiner 
should also determine whether the 
veteran's low back and/or left knee 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
orthopedic examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flareups.  That determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or pain during flareups.  

The neurological examiner should 
determine whether there are neurological 
deficits associated with the veteran's 
low back and/or left knee disorders.  
Specifically, he or she should determine 
whether there is paresthesia of the left 
lower extremity associated with arthritis 
of the left knee and whether there are 
neurological findings appropriate to the 
site of diseased discs in the low back. 

4.  The appellant is reminded that he has 
a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to comply with the Court's 
order and to obtain clarifying medical information.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he receives further notice.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




